DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 05/10/2021 in which claims 1-3, 6-9 and 12-13 are pending. Claims 4-5 and 10-11 were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 05/10/2021 with respect to amended independent claims 1 and 7 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1 and 7 have not overcome the claim rejections as shown below. 
Claims 1-3, 6-9 and 12-13 are pending.
Claims 4-5 and 10-11 were cancelled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that, “in Wang, the base station allocates all blind detections for one aggregation level to one, corresponding beam. Blind detections for other aggregation levels are allocated to other beams, respectively. In contrast, in claims 1 and 7 of the present application…, multiple blind detections one aggregation level are divided amongst multiple beams, at least including the primary and secondary beams”.
Examiner respectfully disagrees. Wang recites in paragraph [0128] “...When the aggregation level is 4, each candidate resource block is four times of the candidate resource block with aggregation level 1, and each includes four time-frequency elements, and the two candidate resource blocks respectively correspond to the two transmission beams a and b of the base station…Correspondingly, when the UE carries out beam sweeping on the search space, for different blind decoding candidate resource blocks with different aggregation levels and their corresponding transmission beams, different reception beams will be selected to sweep.” As shown in Fig. 17 of Wang and recited in paragraph [0128], Wang discloses that each aggregation level (AL) includes different candidate resource blocks that correspond to different beams. For example, when the AL is 4, the base station has two transmission beams a and b that correspond to the two candidate resource blocks. Wang further recites that the UE carries out beam sweeping on the search space, for different blind decoding candidate resource blocks with different aggregation levels and their corresponding transmission beams, where different reception beams will be selected to sweep. This indicates that the UE attempts to detect the different blind decoding candidate resource blocks on an aggregation level among a plurality of aggregation levels via beam sweeping, where each aggregation level includes the corresponding transmission beams for the different blind decoding candidate resource blocks. Thus, Wang discloses that one aggregation level is used by different transmission beams of the base station, which are sweep by the UE performing blind decoding.
Wang further recites in paragraph [0127] “In step S1602, the UE determines the transmission beams of the base station on each blind decoding PDCCH candidate resource block according to the relations, and receives each blind decoding PDCCH candidate resource block using the reception beams corresponding to the transmission beams of the base station, to obtain resource blocks corresponding to the downlink control information and a corresponding second transmission beam”. This further shows that the UE receives the different beams for the candidate resource blocks, which are transmitted via different beams for an aggregation level as shown in Fig. 17.

Therefore, based on the response to the arguments discussed above and the prior art of 3GPP, Gong and Wang, the amended independent claim 1 is rendered unpatentable. Independent claim 7 recites similar distinguishing features as claim 1 discussed above, therefore is rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, R1-1700257, ZTE, “NR DL Control Channel Structure” (provided in the IDS), hereinafter “3GPP” in view of Gong et al. (US 2018/0192405), hereinafter “Gong”, and further in view of Wang et al. (US 2019/0268056), hereinafter “Wang”.

As to claim 1, 3GPP teaches a method for receiving downlink control information by a user equipment in a wireless communication system (3GPP, page 1, Section 1, lines 15-22, page 2, Section 2 lines 1-2, a DCI message within a control resource set is received by a UE via signaling), the method comprising: 
receiving beam configuration information for configuring a plurality of beams in at least one control resource set (CORESET) from a base station (3GPP, page 1, Section 1, lines 15-22, pages 2 agreements, pages 2-3, Section 2, Fig. 1, Proposal 1-2, the UE receives control resource set from a gNB, where the control resource set includes different subset for different beam directions, such as one subset corresponds to symbol #0 and transmit beam #a, and other subset corresponds to symbol #1 and transmit beam #b); 
blind detecting a downlink control channel transmitted by at least one of the plurality of beams in the at least one CORESET (3GPP, page 1, Section 1, lines 15-22, pages 2 agreements, pages 2-3, Section 2, Fig. 1, Proposal 1-2, the UE attempts to blindly decode the downlink control information included in the control resource set received at the different subsets for the different beam directions); and 
acquiring downlink control information from the blind detected downlink control channel (3GPP, page 1, Section 1, lines 15-22, pages 2 agreements line 1-14, pages 2-3, Section 2, Fig. 1, Proposal 1-2, the UE blindly decodes the downlink control information included in the control resource set received at the different subsets for the different beam directions, and obtains staring symbol duration of the PSDCH for data transmissions to the UE).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 1, wherein a total number of blind detections executable 
wherein the plurality of beams comprises a primary beam and a secondary beam, 
wherein the user equipment attempts to detect control channel candidates corresponding to a first aggregation level among a plurality aggregation levels on the primary beam and the secondary beam, 
wherein, based on a total number of blind detections for the control channel candidates corresponding to the first aggregation level is N, 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the primary beam is k, 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the secondary beam is N-k, and 
wherein N and k are integers greater than or equal to 1.

However, Gong teaches wherein a total number of blind detections executable by the user equipment is allocated to the plurality of beams in a distributed manner, and the user equipment performs blind detection according to the number of blind detections allocated to each of the beams (Gong, [0031], [0034], [0038], [0042], [0043], blind decoding is performed when beamforming to receive a DCI by using different transmission and reception parameters, such as reception beam including reception beam index and associated time units, where according to the index of time unit and configured reception beam index for this time unit, the UE switches the reception beam to receive one DCI message. Additionally, multiple decoded DCI message can be combined for a robust decoding for one DCI message wherein each instance can be independently decoded for one DCI message).

(Gong, [0031], [0043]).

3GPP and Gong teach the claimed limitations as stated above. 3GPP and Gong do not explicitly teach the following features: regarding claim 1, wherein the plurality of beams comprises a primary beam and a secondary beam, 
wherein the user equipment attempts to detect control channel candidates corresponding to a first aggregation level among a plurality aggregation levels on the primary beam and the secondary beam, 
wherein, based on a total number of blind detections for the control channel candidates corresponding to the first aggregation level is N, 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the primary beam is k, 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the secondary beam is N-k, and 
wherein N and k are integers greater than or equal to 1.

However, Wang teaches wherein the plurality of beams comprises a primary beam and a secondary beam (Wang, Fig. 17, [0128] ln 25-27, there are different preferred beams a, b and c for the user in total at the base station side), 
wherein the user equipment attempts to detect control channel candidates corresponding to a first aggregation level among a plurality aggregation levels on the primary (Wang, [0127], Fig. 17, [0128] ln 25-83, the UE performs beam sweeping for candidate resource blocks with different aggregation levels (i.e. AL=4) and the corresponding transmission beams (i.e. beams a and b). The base station transmits downlink control channel on the resource block with corresponding aggregation level. The UE performs the beam sweeping for AL = 4 among a plurality of ALs (1, 2 and 8), where AL = 4 has two beams a and b for the base station), 
wherein, based on a total number of blind detections for the control channel candidates corresponding to the first aggregation level is N (Wang, Fig. 17, [0128], the number of blind decoding for AL=4 is 2 since there are 2 candidate resource blocks of the PDCCH corresponding to the two beams a and b), 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the primary beam is k (Wang, Fig. 17, [0128], the number of blind decoding on the PDCCH corresponding to the AL=4 is 1 for beam a since there is one candidate resource block for beam a), 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the secondary beam is N-k (Wang, Fig. 17, [0128], the number of blind decoding on the PDCCH corresponding to the AL=4 is 1 for beam b since there is one candidate resource block for beam b. The total is 2 and for the beam a is 1, in other words, 2 - 1 = 1 for beam b), and 
wherein N and k are integers greater than or equal to 1 (Wang, Fig. 17, [0128], the total is 2 and the number for beam a is 1, both are greater than or equal to 1. This same rationale applies to other ALs and for two beams).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP and Gong to have the features, as taught by Wang in order to enable the user equipment to receive the downlink information (Wang, [0131]).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 2, wherein the plurality of beams are configured in different CORESETs.

As to claim 2, Gong teaches wherein the plurality of beams are configured in different CORESETs (Gong, [0042], the UE uses different beams to receive multiple different control resource sets associated with a search space type or different search space types).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Gong in order to improve the reliability of blind decoding when beamforming is used by having the UE receive a single downlink control information (DCI), and also to provide a robust decoding for one DCI message wherein each instance can be independently decoded for one DCI message (Gong, [0031], [0043]).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 3, wherein at least one of a common search space (CSS) and a user equipment-specific search space (USS) is individually configured for each of the different CORESETs, and
wherein the user equipment monitors at least one of the CSS and the USS configured for a corresponding CORESET based on a beam configured for the corresponding CORESET. 

As to claim 3, Gong teaches wherein at least one of a common search space (CSS) and a user equipment-specific search space (USS) is individually configured for each of the different CORESETs (Gong, [0040], [0041] ln 32-36, [0042], [0043], different search space types are used for the different control resource sets, where the search types include a common search space and an UE-specific search space), and
wherein the user equipment monitors at least one of the CSS and the USS configured for a corresponding CORESET based on a beam configured for the corresponding CORESET (Gong, [0040], [0041] ln 32-36, [0042], [0043], the UE uses different beams to sample multiple different control resource sets associated with a search space type or different search space types, where the search types include a common search space and an UE-specific search space). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Gong in order to improve the reliability of blind decoding when beamforming is used by having the UE receive a single downlink control information (DCI), and also to provide a robust decoding for one DCI message wherein each instance can be independently decoded for one DCI message (Gong, [0031], [0043]).

As to claim 7, 3GPP teaches a user equipment for receiving downlink control information in a wireless communication system (3GPP, page 1, Section 1, lines 15-22, page 2, Section 2 lines 1-2, a UE receiving a DCI message within a control resource set via signaling), the user equipment configured to: 
receive, through the receiver, beam configuration information for configuring a plurality of beams in at least one control resource set (CORESET) from a base station (3GPP, page 1, Section 1, lines 15-22, pages 2 agreements, pages 2-3, Section 2, Fig. 1, Proposal 1-2, the UE receives control resource set from a gNB, where the control resource set includes different subset for different beam directions, such as one subset corresponds to symbol #0 and transmit beam #a, and other subset corresponds to symbol #1 and transmit beam #b); 
blind detect a downlink control channel transmitted by at least one of the plurality of beams in the at least one CORESET (3GPP, page 1, Section 1, lines 15-22, pages 2 agreements, pages 2-3, Section 2, Fig. 1, Proposal 1-2, the UE attempts to blindly decode the downlink control information included in the control resource set received at the different subsets for the different beam directions); and 
acquire downlink control information from the blind detected downlink control channel (3GPP, page 1, Section 1, lines 15-22, pages 2 agreements line 1-14, pages 2-3, Section 2, Fig. 1, Proposal 1-2, the UE blindly decodes the downlink control information included in the control resource set received at the different subsets for the different beam directions, and obtains staring symbol duration of the PSDCH for data transmissions to the UE).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 7, the user equipment comprising: 
a receiver; and 
a processor,
wherein a total number of blind detections executable by the processor is allocated to the plurality of beams in a distributed manner, and the processor performs blind detection according to the number of blind detections allocated to each of the beams,
wherein the plurality of beams comprises a primary beam and a secondary beam, 
wherein the user equipment attempts to detect control channel candidates corresponding to a first aggregation level among a plurality aggregation levels on the primary beam and the secondary beam, 

a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the primary beam is k, 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the secondary beam is N-k, and 
wherein N and k are integers greater than or equal to 1.

However, Gong teaches the user equipment comprising: 
a receiver (Gong, Fig. 16, [0083]-[0084], Fig. 17, [0085], the UE includes interfaces to communicate with other devices, such as a transceiver or receiver to receive signals over the network from other devices); and 
a processor (Gong, Fig. 16, [0083]-[0084], Fig. 17, [0085], the UE includes a processor to implement the functions of the UE),
wherein a total number of blind detections executable by the processor is allocated to the plurality of beams in a distributed manner, and the processor performs blind detection according to the number of blind detections allocated to each of the beams (Gong, [0031], [0034], [0038], [0042], [0043], blind decoding is performed when beamforming to receive a DCI by using different transmission and reception parameters, such as reception beam including reception beam index and associated time units, where according to the index of time unit and configured reception beam index for this time unit, the UE switches the reception beam to receive one DCI message. Additionally, multiple decoded DCI message can be combined for a robust decoding for one DCI message wherein each instance can be independently decoded for one DCI message).

(Gong, [0031], [0043]).

3GPP and Gong teach the claimed limitations as stated above. 3GPP and Gong do not explicitly teach the following features: regarding claim 7, wherein the plurality of beams comprises a primary beam and a secondary beam, 
wherein the user equipment attempts to detect control channel candidates corresponding to a first aggregation level among a plurality aggregation levels on the primary beam and the secondary beam, 
wherein, based on a total number of blind detections for the control channel candidates corresponding to the first aggregation level is N, 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the primary beam is k, 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the secondary beam is N-k, and 
wherein N and k are integers greater than or equal to 1.

However, Wang teaches wherein the plurality of beams comprises a primary beam and a secondary beam (Wang, Fig. 17, [0128] ln 25-27, there are three preferred beams a, b and c for the user in total at the base station side), 
wherein the user equipment attempts to detect control channel candidates corresponding to a first aggregation level among a plurality aggregation levels on the primary (Wang, [0127], Fig. 17, [0128] ln 25-83, the UE performs beam sweeping for candidate resource blocks with different aggregation levels (i.e. AL=4) and the corresponding transmission beams (i.e. beams a and b). The base station transmits downlink control channel on the resource block with corresponding aggregation level. The UE performs the beam sweeping for AL = 4 among a plurality of ALs (1, 2 and 8), where AL = 4 has two beams a and b for the base station), 
wherein, based on a total number of blind detections for the control channel candidates corresponding to the first aggregation level is N (Wang, Fig. 17, [0128], the number of blind decoding for AL=4 is 2 since there are 2 candidate resource blocks of the PDCCH corresponding to the two beams a and b), 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the primary beam is k (Wang, Fig. 17, [0128], the number of blind decoding on the PDCCH corresponding to the AL=4 is 1 for beam a since there is one candidate resource block for beam a), 
a number of blind detections that can be performed on control channel candidates corresponding to the first aggregation level for the secondary beam is N-k (Wang, Fig. 17, [0128], the number of blind decoding on the PDCCH corresponding to the AL=4 is 1 for beam b since there is one candidate resource block for beam b. The total is 2 and for the beam a is 1, in other words, 2 -1 = 1 for beam b), and 
wherein N and k are integers greater than or equal to 1 (Wang, Fig. 17, [0128], the total is 2 and the number for beam a is 1, both are greater than or equal to 1. This same rationale applies to other AL and for two beams).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP and Gong to have the features, as taught by Wang in order to enable the user equipment to receive the downlink information (Wang, [0131]).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 8, wherein the plurality of beams are configured in different CORESETs.

As to claim 8, Gong teaches wherein the plurality of beams are configured in different CORESETs (Gong, [0042], the UE uses different beams to receive multiple different control resource sets associated with a search space type or different search space types).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Gong in order to improve the reliability of blind decoding when beamforming is used by having the UE receive a single downlink control information (DCI), and also to provide a robust decoding for one DCI message wherein each instance can be independently decoded for one DCI message (Gong, [0031], [0043]).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 9, wherein at least one of a common search space (CSS) and a user equipment-specific search space (USS) is individually configured for each of the different CORESETs, and
wherein the user equipment monitors at least one of the CSS and the USS configured for a corresponding CORESET based on a beam configured for the corresponding CORESET. 

As to claim 9, Gong teaches wherein at least one of a common search space (CSS) and a user equipment-specific search space (USS) is individually configured for each of the different CORESETs (Gong, [0040], [0041] ln 32-36, [0042], [0043], different search space types are used for the different control resource sets, where the search types include a common search space and an UE-specific search space), and
wherein the user equipment monitors at least one of the CSS and the USS configured for a corresponding CORESET based on a beam configured for the corresponding CORESET (Gong, [0040], [0041] ln 32-36, [0042], [0043], the UE uses different beams to sample multiple different control resource sets associated with a search space type or different search space types, where the search types include a common search space and an UE-specific search space). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Gong in order to improve the reliability of blind decoding when beamforming is used by having the UE receive a single downlink control information (DCI), and also to provide a robust decoding for one DCI message wherein each instance can be independently decoded for one DCI message (Gong, [0031], [0043]).

As to claim 13, 3GPP teaches wherein the user equipment is capable of communicating with at least one of another user equipment, a user equipment related to an autonomous driving vehicle, a base station or a network (3GPP, page 1, Section 1, lines 15-22, pages 2 agreements, pages 2-3, Section 2, Fig. 1, Proposal 1-2, the UE receives control resource sets and data from a gNB).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, R1-1700257, ZTE, “NR DL Control Channel Structure” (provided in the IDS), hereinafter “3GPP” in view of Gong et al. (US 2018/0192405), hereinafter “Gong”, and further in view of Wang et al. (US 2019/0268056), hereinafter “Wang”, and further in view of Shin et al. (US 2014/0120926), hereinafter “Shin”.

3GPP, Gong and Wang teach the claimed limitations as stated above. 3GPP, Gong and Wang do not explicitly teach the following features: regarding claim 6, wherein the secondary beam is activated and deactivated through a MAC message or downlink control information received by the primary beam.

As to claim 6, Shin teaches wherein the secondary beam is activated and deactivated through a MAC message (Shin, Fig. 6, [0078]-[0085], the base station activates a new beam using a CE message (for example, a MAC activation/deactivation CE) of the MAC layer (step 615)) or downlink control information received by the primary beam. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP, Gong and Wang to have the features, as taught by Shin in order for a terminal to rapidly process switching among a plurality of beam areas formed by the base station in a cellular telecommunication system for operating multiple beams (Shin, [0011]).

3GPP, Gong and Wang teach the claimed limitations as stated above. 3GPP, Gong and Wang do not explicitly teach the following features: regarding claim 12, wherein the secondary beam is activated and deactivated through a MAC message or downlink control information received by the primary beam.

As to claim 12, Shin teaches wherein the secondary beam is activated and deactivated through a MAC message (Shin, Fig. 6, [0078]-[0085], the base station activates a new beam using a CE message (for example, a MAC activation/deactivation CE) of the MAC layer (step 615)) or downlink control information received by the primary beam. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP, Gong and Wang to have the features, as taught by Shin in order for a terminal to rapidly process switching among a plurality of beam areas formed by the base station in a cellular telecommunication system for operating multiple beams (Shin, [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473